

CIVITAS SOLUTIONS, INC.




October 13, 2017


Linda De Renzo


Re:    Retirement and Consulting Letter Agreement


Dear Linda:


This letter agreement (this "Letter Agreement") will confirm our understanding
with regard to your retirement from Civitas Solutions, Inc. (the "Company") and
certain consulting services you will perform for the Company.


1.    Retirement. Your last day of work with the Company and your retirement
date will be December 31, 2017 (your "Retirement Date"). You will resign all of
your positions at the Company and its affiliates as of your Retirement Date and
you will execute such additional documents as requested by the Company to
evidence the foregoing. Your Retirement Date will be the termination date of
your employment for purposes of active participation in and coverage under all
benefit plans and programs sponsored by or through the Company or its affiliates
(except with respect to equity which shall be governed by paragraph 4 below).
Notwithstanding the foregoing, you shall perform certain consulting services for
the Company during calendar year 2018 as specified in paragraph 2 below. Prior
to the Retirement Date, your employment shall continue to be governed in all
respects by that certain Employment Agreement by and between you and the Company
dated September 22, 2014 (the "Employment Agreement"). Your retirement will not
be treated as an event resulting in severance pursuant to Section 6 of the
Employment Agreement. In the event that you do not remain employed with the
Company through the Retirement Date, the termination of your employment shall be
governed exclusively by the Employment Agreement and not this Letter Agreement,
and this Letter Agreement shall have no further force or effect. So long as you
remain an employee of the Company through the Retirement Date, you shall be
entitled to a contribution of $25,650 to the account maintained in your name
pursuant to the Fourth Amendment and Restatement of National Mentor Holdings,
LLC Executive Deferred Compensation Plan, effective as of January 1, 2011 (the
"Deferred Compensation Plan") made in respect of calendar year 2017, such
contribution to be made by the Company in accordance with past practices. For
purposes of clarity, you are a "specified employee" (as defined under Section
409A of the US Internal Revenue Code) and accordingly you benefits under the
Deferred Compensation Plan will be delayed in accordance with the requirements
of Section 409A of the Code and the Deferred Compensation Plan. As a participant
in the Second Amended and Restated National Mentor Holdings, LLC Executive
Deferral Plan (the “Deferral Plan”), your previously elected deferrals will be
paid in accordance with the terms of the Deferral Plan, subject to any required
delay as a “specified employee”. For the avoidance of doubt, commencing with
calendar year 2018, you shall cease to accrue additional deferrals under the
Deferred Compensation Plan and the Deferral Plan.


2.    Consulting Services


(a)Term. From January 1, 2018 to January 1, 2019, subject to earlier termination
for Cause (as defined in the Employment Agreement) or as a result of a material
breach of this Letter Agreement by you, you will serve as a consultant and
senior advisor to the Company’s Chief Executive Officer (the “CEO”) as needed
with respect to such matters and/or projects to be determined by the CEO and
reasonably agreed upon by you; provided, however, that, as a consultant, you
will remain subject to the Company’s Insider Trading Policy generally during the
Consulting Period and the CEO will not share material non-public information
about the Company with you without your advance written agreement to receive
such information and to once again become subject to the Company’s Addendum to
Insider Trading Policy until the time of public release of such information by
the Company. You will have complete and sole discretion for the manner in which
the services provided under this Agreement will be performed. The period of time
during which you serve in this capacity as a consultant is referred to herein as
the “Consulting Period”. Due to the anticipated level of services associated
with these consulting duties, it is currently anticipated that the Retirement
Date will be a "Separation from Service" within the meaning of Treas. Reg.
§409A-l(h).


(b)Compensation. In consideration for your consulting services contemplated by
paragraph 2(a) hereof, you will be compensated for all such consulting services
requested by the CEO with a one time retainer fee of $25,000 payable on January
1, 2018 and a monthly fee of $11,875, payable in arrears for twelve months on
the first day of each month beginning on February 1, 2018, with the last such
monthly payment to be made on January, 1, 2019, or such earlier time as the
Consulting Period may terminate. For avoidance of doubt and notwithstanding the
foregoing, nothing herein is intended to supercede the provisions of Section 10
of the Employment Agreement pertaining to separate compensation to be payable to
you under the circumstances set forth therein with respect to regulatory
proceedings, claims, actions and any other such matters.


(c)Status as Independent Contractor. During the Consulting Period, you will be
an independent contractor and not an employee or agent of the Company. In
addition, you will not direct, manage, supervise or control any employees of the
Company.


(d)Non-Exclusivity of Services. During the Consulting Period, you will be free
to perform consulting services for persons, businesses or governmental entities
other than the Company; provided, however, that the noncompetition and
confidentiality provisions of your Employment Agreement shall remain in full
force and effect as set forth therein and as confirmed and modified herein.


(e)Taxes. Consistent with your status as an independent contractor during the
Consulting Period, the Company shall withhold no Federal, state or local income,
social security, Medicare, Medicaid, or other payroll taxes from the
compensation payable to you under this Agreement. The Company will provide an
IRS Form 1099 for amounts payable to you for services performed during the tax
year. You will be at all times responsible for paying when due all federal,
state and local income taxes, including estimated and taxes incurred as a result
of the compensation paid to you for services under this Agreement. You agree to
indemnify the Company for any claim, costs, losses, fees, penalties, interest or
damage suffered by the Company as a result of your failure to comply with this
provision.


(f)Certification and Affirmative Obligations. You certify that you are not
presently debarred, suspended, proposed for debarment, declared ineligible or
voluntarily excluded from transacting business by or with a Federal, state or
local governmental department or agency. Throughout the Consulting Period, you
shall immediately disclose to the Company any such exclusion that would prohibit
the delivery of the consulting services.


(g)Benefits During Consulting Period. By executing this Agreement, you agree
that you are only entitled to the compensation as set forth in paragraph 2(b) of
this Agreement for your consulting services and will not be entitled to workers’
compensation or unemployment insurance benefits.


(h)    Indemnification and Insurance. The terms and provisions of that certain
Indemnification Agreement between you and the Company dated as of September 22,
2014, shall remain in full force and effect with respect to the consulting
services performed hereunder. In addition, the Company’s errors and omissions
insurance policy applicable to directors, officers and employees shall cover
your consulting services during the Consulting Period.




3. Registration Rights Agreement. As of April 1, 2018, you will no longer be
covered by and subject to the rights and obligations of that certain First
Amended and Restated Registration Rights Agreement dated as of October 1, 2015
between the Company, Vestar Capital Partners V, L.P. and the other parties
listed therein (the "Registration Rights Agreement").


4.    Equity Treatment. You acknowledge and agree that the awards granted to you
under the Company’s 2014 Omnibus Incentive Plan (the “Plan”) that currently
remain outstanding and subject to awards are the following:
Grant Date
Type of Award
Number of Shares that Remain Subject to the Award
September 16, 2014
Non-qualified stock options
20,909
January 13, 2016
Time-based RSU
2,839
 
Non-qualified stock option
5,802
March 17, 2016
Performance-based RSU
2,129
December 9, 2016
Time-based RSU
6,268
 
Non-qualified stock option
8,158
March 3, 2017
Time-based RSU
5,384
 
Performance-based RSU
2,692



Provided that you comply with the terms of this Agreement and continue to
provide services through the end of the Consulting Period, you will continue to
have the opportunity to vest in all outstanding equity awards under the Plan as
if you had continued to be employed by the Company during the Consulting Period.
Your Retirement Date shall not constitute a “Termination of Employment” for
purposes of such awards, but such “Termination of Employment” will instead be
the end of the Consulting Period. In addition, for purposes of the vesting of
the performance restricted stock units issued to you under the Plan, no
“Termination of Employment” shall be deemed to occur until the end of the
Consulting Period, and such termination will be treated as a “Retirement” (with
the consent of the Compensation Committee) as of the end of the Consulting
Period such that those awards will continue to have the opportunity to time vest
through the end of the Consulting Period in accordance with the schedule set
forth in the agreements governing the performance restricted stock units, and
you will be entitled to any payout upon completion of the performance periods as
set forth in the award agreements. With respect to the Non-qualified stock
options listed above, and notwithstanding anything to the contrary in the
applicable grant agreements, you shall have thirty (30) days following the end
of the Consulting Period to exercise the Non-qualified stock options granted on
September 16, 2014 (the “2014 NQSO”) and ninety (90) days following the end of
the Consulting Period to exercise any other awards that are vested at such time;
provided, however that in no event will any option be exercisable beyond the
stated term of such option as provided in the applicable grant agreement. If
during the Consulting Period the Company shall accelerate outstanding unvested
awards under the Plan either for any executive officer or award recipients
generally in connection with a change of control of the Company, your unvested
awards will be treated the same and be subject to such acceleration. For the
avoidance of doubt, you shall continue to be be eligible for any additional
equity grants under the Plan through the Retirement Date.
5.    Incentive Compensation for Partial Fiscal Year 2018. Under the terms of
the Company’s Management Annual Cash Incentive Compensation Plan for fiscal
2018, since you are retiring you are eligible for the payment of a prorated
portion of your calculated annual incentive payout when paid upon completion of
fiscal 2018. The Company will pay you one quarter of your calculated annual
bonus for fiscal 2018.


6.    Certain Provisions of Employment Agreement Remain in Effect.
Notwithstanding your retirement as of December 31, 2017, the following
provisions of your employment agreement shall remain in effect: Sections 7
through 10, provided, however, that the “Restricted Period” as defined therein
shall run for an additional twelve months after the Consulting Period.


7.    No Other Compensation or Benefits. You acknowledge that, except as
expressly provided in this Letter Agreement and as provided under the terms of a
Company employee benefit plan in which you participate or as otherwise required
by applicable law, you will not receive any additional compensation or other
benefits of any kind following the Retirement Date.


8.    Restrictive Covenants; Survival. You hereby (a) reaffirm the rights and
obligations under Sections 7 through 10 of the Employment Agreement as modified
above, and (b) understand, acknowledge and agree that such rights and
obligations will survive your retirement from the Company and remain in full
force and effect in accordance with all of the terms and conditions thereof and
herein. While your obligations under Sections 7 through 10 of the Employment
Agreement remain in force, you may request the written approval of the Company’s
Chief Executive Officer to serve as an officer, director, agent or employee of
another business enterprise. Notwithstanding the restrictions set forth in
Section 9 of the Employment Agreement, you may retain your current
Company-issued cellphone and cellphone number (which we understand was your
number before you joined the Company), your current Company-issued laptops, a
copy of your contacts database and copies of diaries, notes, calendars and
personal papers related to your terms and conditions of employment,
participation in employee benefits, expense reimbursements and tax reporting and
filing, provided, however that all Confidential Information is removed from each
such device within one month of your Retirement Date.


9.    Government Investigations. Notwithstanding the foregoing, nothing in this
Agreement or the Employment Agreement is intended to conflict with the
whistleblower provisions of any United States federal, state or local law or
regulation, including but not limited to Rule 21F-17 of the Securities Exchange
Act of 1934 or § 1833(b) of the Defend Trade Secrets Act of 2016. Accordingly,
nothing in this Agreement or the Employment Agreement prohibits you from
reporting possible violations of United States federal, state or local law or
regulation to any United States federal, state or local governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, the Congress, and any agency Inspector General, or to
an attorney, or from making other disclosures that are protected under the
whistleblower provisions of federal law or regulation, or from disclosing trade
secrets and other confidential information in the course of such reporting;
provided that you use your reasonable best efforts to (i) disclose only
information that is reasonably related to such possible violations or that is
requested by such agency or entity, and (ii) request that such agency or entity
treat such information as confidential. You do not need the prior authorization
of the Company to make any such reports or disclosures and are not required to
notify the Company that you have made such reports or disclosures.  In addition,
you have the right to disclose trade secrets and other confidential information
in a document filed in a lawsuit or other proceeding, provided that the filing
is made under seal and protected from public disclosure.


10.    Mutual Nondisparagement. You hereby agree not to make false, disparaging
or defamatory statements in public or in private regarding the Company or its
officers, directors, employees, shareholders, agents or products at any time
following the Retirement Date. The Company hereby agrees that it will direct its
executive officers and directors, while employed by the Company or serving as a
director of the Company, not to make any false, disparaging or defamatory
statements in public or in private about you or otherwise disparage you in any
manner that is likely to be harmful to your business reputation. The foregoing
will not be violated by truthful statements in response to legal process,
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings), and the foregoing limitation on the Company's executive officers
and directors will not be violated by statements that they in good faith believe
are necessary or appropriate to make in connection with performing their duties
and obligations to the Company.


11.    Extension of Exercise Period of 2014 NQSO. Upon your request to be made
no later than November 15, 2018, the Company agrees that it will (i) prepare an
amendment to the agreement governing the 2014 NQSO to extend the
post-termination exercise period from thirty (30) days following the end of the
Consulting Period to ninety (90) days following the end of the Consulting
Period, and (ii) prior to the execution of such amendment, seek approval of such
amendment by the Company’s Board of Directors or the Compensation Committee of
the Company’s Board of Directors.


12.    Governing Law. This Letter Agreement will be governed by, and construed
under and in accordance with, the internal laws of the Commonwealth of
Massachusetts, without regard to the choice of law rules thereof.


13.    Entire Agreement. Except as otherwise expressly provided herein, this
Letter Agreement constitutes the entire agreement between you and the Company
with respect to the subject matter hereof and supersede any and all prior
agreements or understandings between you and the Company with respect to the
subject matter hereof, whether written or oral. This Letter Agreement will bind
the heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, and their
respective heirs, successors and assigns, provided that you may not assign your
rights or obligations hereunder. This Letter Agreement may be amended or
modified only by a written instrument executed by you and the Company.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






If this Letter Agreement accurately reflects your understanding as to the terms
and conditions of your retirement from the Company, please sign and date one
copy of this Letter Agreement in the space provided below and return the same to
me for the Company's records.




Very truly yours,




CIVITAS SOLUTIONS, INC.






By:    /s/ Bruce F. Nardella            




Name:        Bruce F. Nardella        




Title:        Chief Executive Officer    






VESTAR CAPITAL PARTNERS V, LLP
(with respect to Paragraph 3 only)






By:    /s/ Chris Durbin            




Name:        Chris Durbin            




Title:        Managing Director        






The above terms and conditions accurately reflect our understanding regarding
the terms and conditions of my retirement from the Company, and I hereby confirm
my agreement to the same.






Dated: October 13, 2017            /s/ Linda De Renzo                
Linda De Renzo






1